COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re S. C. Maxwell Family Partnership, LTD.

Appellate case number:    01-14-00451-CV

Trial court case number: 35517

Trial court:              335th District Court of Washington County

        On June 3, 2014, relator S. C. Maxwell Family Partnership, Ltd. filed a petition for writ
of mandamus challenging the trial court’s May 6, 2014 order denying relator’s motion to transfer
venue. The Court requests a response to the petition for writ of mandamus from the real parties
in interest. It is ordered that the response of any interested party, if any, shall be due no later
than Thursday, August 7, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually  Acting for the Court


Date: July 10, 2014